Citation Nr: 1511979	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depressive features.

2.  Entitlement to eligibility for VA mental health treatment.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to July 1970, from October 1976 to October 1980, and from March 1982 to March 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a right shoulder disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated PTSD was caused by witnessing a traumatic event involving the death of others that caused fear and helplessness in the Veteran as a result of hostile military activity in connection with the Veteran's duties.



CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD with depressive features are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for PTSD with depressive features is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that he has PTSD that is related to experiences he had while serving in the waters off the coast of Vietnam.  Specifically, the Veteran stated that he witnessed Marines being killed on shore and was frightened and horrified by the hostile military activity.  

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  See Id. 

The Veteran was afforded a VA contracted examination, by a psychiatrist, in December 2010.  The examiner determined that the Veteran had PTSD with depressive features on Axis I.  The examiner determined that the Veteran's PTSD was related to the event of witnessing Marines killed and blown apart causing fear resulting from hostile military activity.  

A May 2013 private examiner also determined that the Veteran had PTSD as well as major depressive disorder on Axis I.  The private examiner stated that the Veteran was exposed to a traumatic event that involved serious injury and death to others and he experienced intense helplessness as he witnessed the events.

The Board notes that the Veteran was provided a PTSD assessment from the VA medical center that determined that the Veteran did not have PTSD, but rather his Axis I diagnosis was depression.  As a result of the conflicting evidence, another opinion was sought to determine whether the Veteran had an Axis I diagnosis of PTSD according to the DSM-IV.  The examiner found the December 2010 QTC examination to be inadequate and determined that the Veteran did not have PTSD on Axis I.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case with regard to the diagnosis of PTSD, the benefit of the doubt rule will therefore be applied.  As the Veteran has been determined, by a VA psychiatrist, to have PTSD that has been related to witnessing a traumatic event involving the death of others that caused fear and helplessness in the Veteran as a result of hostile military activity, service connection for PTSD will be granted.

Finally, the Veteran's claim for entitlement to eligibility for VA mental health treatment is rendered moot by the grant of the claim for service connection for PTSD.


ORDER

Service connection for PTSD with depressive features is granted.

Entitlement to eligibility for VA mental health treatment is dismissed as moot. 


REMAND

In a September 2009 rating decision, the Veteran's requests for entitlement to service connection for a right shoulder disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a lumbar spine disorder were denied.  In an April 2010 letter, the Veteran provided a notice of disagreement with the September 2009 rating decision, in particular the denial of the claims for entitlement to service connection for a right shoulder disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a lumbar spine disorder.  The Veteran subsequently provided more lay evidence regarding these claims in a June 2010 statement, received at the RO in July 2010.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case concerning the requests of entitlement to service connection for a right shoulder disorder, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for a lumbar spine disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


